DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 02/16/2021:
Claims 1-5 remain pending in the application
The amendments filed necessitate new grounds of rejection. Thus, this action is made final.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 20060093922 A1) hereinafter Kim,  in view of Ahn (US 20120082891 A1).

Regarding claim 1, Kim discloses a nonaqueous electrolyte secondary battery (“lithium secondary battery”; [0013]) comprising: 

a wound electrode assembly ([0014]) in which a positive electrode (“first electrode plate”; [0050]; Fig. 4; element 140) and a negative electrode (“second electrode plate ”; [0050]; Fig. 4; element 130) are wound with at least one separator ([0050]; Fig. 4; element 150) interposed therebetween (Fig. 3a and 4), 

wherein the positive electrode (140) includes a belt-shaped positive electrode collector (“first electrode collector”; [0014]; Fig. 3b; element 143) and a positive electrode lead (“first electrode tab”; Fig. 3b; element 146) bonded to the positive electrode collector (“the first electrode tab 146 is welded to the first electrode plate 140”; [0051]; Fig. 3b; elements 143 and 146);

an insulating tape (“insulation tape”; [0038]; “adiabatic plate 120”; [0052]; Fig. 1; elements 10, 16; Fig. 3a; element 120) is adhered to, of a portion of the positive electrode lead (“the first electrode plate 140 can also be a positive electrode plate and the second electrode plate 130 a negative electrode plate”; [0050]; Fig. 3a; element 146), 

    PNG
    media_image1.png
    296
    629
    media_image1.png
    Greyscale



at least a range (Fig. 3b; portion of element 146 corresponding to element 120) of the positive electrode lead (146) with the insulating tape (120) adhered, facing the negative electrode (Fig. 3a; element 130), with the separator (Fig. 3a; element 150),  interposed therebetween (Fig. 3a), 


    PNG
    media_image2.png
    319
    497
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    397
    834
    media_image3.png
    Greyscale


the inorganic particle-containing layer (10) contains 20 percent by weight or more of inorganic particles (“the particles of the inorganic element powder [are] dispersed in the organic base 12”; [0045]) with respect to the weight of the inorganic particle-containing layer ("in one embodiment, the composite material tape 10 contains from about 20 to about 80 weight percent inorganic elements 14"; [0039]).
 
Further, Kim teaches that “a material selected from the group consisting of PI (polyimide); PET (polyethyleneterephthalate), PP (polypropylene), PE (polyethylene), PPS (polyphenylene sulfide), PE (polyethylene), PPE (polyphenyleneether) and mixtures thereof” 

However, Kim fails to disclose wherein an insulating tape is adhered to, of an extension portion of the positive electrode lead extending past one end of the positive electrode collector in an axial direction of the electrode assembly, and the insulating tape includes a base material layer and the inorganic particle layer is formed between the base material layer and the adhesive layer. 


Ahn discloses a non-aqueous electrolyte ([0035]) secondary battery ([0007]) comprising: 

an electrode assembly ([0053]; Fig. 4; element 200) in which a positive electrode plate (Fig. 4; element 110) and a negative electrode plate (Fig. 4; element 120) are laminated (Fig. 4) with at least one separator ([0054]; Fig. 4; element 130) interposed therebetween (Fig. 4; [0054]),

wherein the positive electrode plate (110) includes a belt-shaped positive electrode collector (“first non-coating part 111”; [0054]; Fig. 4; element 111) and a positive electrode lead (“first electrode tab 111a”; [0054]; Fig. 4; element 111a) bonded to the positive electrode collector (“111a… may be attached to one side of the positive electrode plate 110”; [0041]), 

an insulating tape (“insulating member 51”; [0054]; Fig. 4; element 51) is adhered to (Fig. 4), of an extension portion (Fig. 4; element 111a) of the positive electrode lead (111a) 

    PNG
    media_image4.png
    647
    766
    media_image4.png
    Greyscale



Ahn further discloses that the purpose of the insulating tape (51) is “to prevent a short circuit with the negative electrode plate 120” ([0055]). Further “ in the positive electrode plate 110 and the negative electrode plate 120, when a short circuit occurs, the positive active material coating part 112 and the negative active material coating part 122 on the respective electrode 

Ahn and Kim are analogous art from the same field of endeavor, namely the fabrication of electrode assembly for non-aqueous electrolyte secondary batteries with insulating members. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by employing the insulating member taught by Ahn as a base material layer, so that the insulating member covers the lead disclosed by Kim and extends past one end of the positive electrode collector in an axial direction the electrode assembly facing the negative electrode with the separator interposed therebetween, as disclosed by Ahn, wherein the inorganic particle layer of Kim is laminated on the insulating member of Ahn, and the adhesive layer of Kim is laminated on the inorganic particle layer as disclosed by Kim. Doing so, would reasonably be expected to prevent short circuiting between the electrodes and prevent the ignition or explosion of Kim’s battery as recognized Ahn.

Regarding claim 2, modified Kim discloses all claim limitations of the present invention as set forth above. Modified Kim further discloses wherein “the composite material tape [inorganic layer] contains from about 20 to about 80 weight percent inorganic elements" (Kim [0010]).  


	
As the range set forth by Kim broadly overlaps and appears substantially identical to the range set forth in the instant claim, the instant claim is obvious over Kim’s disclosure. 

Regarding claim 4, modified Kim discloses all claim limitations of the present invention as set forth above. Modified Kim further discloses that a higher weight percentage of inorganic particles in the inorganic particle layer increases the likelihood that the inorganic particles will protrude from the surface of the tape, giving the tape an uneven shape and decreasing the strength of the tape ([0039]). In addition, Kim discloses that the inorganic particle layer may contain about 20 wt. % inorganic particles ([0039]), and indicates that such a weight percent of inorganic particles will ensure that the structure of the tape is supported if the organic base melts ([0039]). Kim fails to explicitly disclose wherein the content of the inorganic particles is less than 20 percent by weight with respect to the weight of the insulating tape other than the adhesive layer. 

However, it would have been obvious to one of ordinary skill in the art to have selected a weight percentage of 20% of inorganic particles in the inorganic particle layer, as Kim discloses, in the invention of modified Kim, thereby achieving wherein the content of the inorganic particles is less than 20 percent by weight with respect to the weight of the insulating tape other than the adhesive layer. Doing so, would reasonably be expected to give Kim’s tape sufficient structure in the event of the organic base melting, and prevent the organic particles from 

Regarding claim 5, modified Kim discloses all claim limitations of the present invention as set forth above. Modified Kim further discloses wherein the base material layer (Ahn 51) is formed of a polyimide as a primary component (Ahn “the insulating member may be one or more of a cellulose film, a PP film, and a PI film”; [0014]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 20060093922 A1) hereinafter Kim, in view of Ahn (US 20120082891 A1) as applied to claim 1 above, and further in view of Zhang et al. (CN 104946160 A) hereinafter Zhang.
Modified Kim discloses all claim limitations of the present invention as set forth above. However, modified Kim fails to disclose wherein the thickness of the inorganic particle-containing layer is 1 to 5 µm.

Zhang teaches a tape comprised of a base material (“halogen-free substrate”; [0018]) and an inorganic particle containing layer (“a pressure-sensitive adhesive composition comprising a pressure-sensitive adhesive component and a pigment, wherein the pigment is an inorganic pigment”; [0010]) used in a nonaqueous electrolyte secondary battery (“lithium ion battery”; [0061]) wherein the thickness of the inorganic particle containing layer–“pressure-sensitive adhesive layer”–“ is preferably 1 to 50 μ m “[0061]). 



Kim and Zhang are analogous art from the same field of endeavor, namely the fabrication of tape for use in nonaqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try further modifying Kim by reducing the thickness of the inorganic particle containing layer taught by Kim to achieve a thickness of 3 μm as disclosed by Zhang. Doing so, would reasonably be expected to create a thinner insulating tape more suitable for use in a secondary battery as recognized by Zhang. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 20060093922 A1) hereinafter Kim, in view of Ahn (US 20120082891 A1) as applied to claim 1 above, and further in view of Ikishima et al. (U.S. Patent Application Publication 2012/0196171 A1) hereinafter Ikishima.



Ikishima teaches “a laminate for a nonaqueous battery…formed of at least two layers, including: a base material layer (A); and a pressure-sensitive adhesive layer (B) in the stated order, in which: the base material layer (A) contains a polyolefin -based thermoplastic resin; and the pressure-sensitive adhesive layer (B) contains an α-olefin-based thermoplastic resin.” ([0012-0016]); “the content of the polyolefin-based thermoplastic resin in the base material layer (A) is preferably 50 wt % to 100 wt %, more preferably 70 wt % to 100 wt %, still more preferably 90 wt % to 100 wt %, particularly preferably 95 wt % to 100 wt %, most preferably substantially 100 wt %. The base material layer (A) can contain any appropriate additive as required. Examples of such additive include a UV absorbing agent, a thermal stabilizer, a filler, a colorant, and a lubricant. The kinds, number, and amount of additives to be incorporated into the base material layer (A) can be appropriately set depending on purposes.” ([0038-0039]); “examples of the filler include inorganic fillers such as talc, titanium oxide, calcium carbonate, clay, mica, barium sulfate, whisker, and magnesium hydroxide” ([0042]). Ikishima further teaches that “the polyolefin-based thermoplastic resin is particularly preferably a polypropylene having a melting point of 120℃ or more because of, for example, its excellent heat resistance. The use of the polypropylene having a melting point of 120℃ or more obviates the risk of the occurrence of a glitch due to melt adhesion even when a heating step at a temperature of 120 ℃ or more is performed upon production of a nonaqueous battery.”([0035]). 

Kim and Ikishima are analogous art from the same field of endeavor, namely the fabrication of nonaqueous electrolyte batteries comprising insulating tape. The base layer taught by Ikishima reads on the base and inorganic particle layer laminate of modified Kim. Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try further modifying Kim by employing a base layer of polypropylene as disclosed by Ikishima wherein the weight ratio of the polypropylene base layer with respect to the inorganic particles contained in the inorganic particle layer of modified Kim is 90-100% as disclosed by Ikishima. Providing an inorganic particle layer and base layer laminate with a higher weight percent of polyolefin (specifically polypropylene), would improve the heat resistance of the tape, and reduce the risk of failure due to melt adhesion as taught by Ikishima.



Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to the amendment, examiner has set forth new grounds of rejection necessitated by the amendment. These rejections rely on Kim in view of Ahn.  Ahn cures the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727